DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 4-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US 20080259314 A1) in view of Kobayashi (JPH06309546A).
With regards to claims 1, 2, and 11, Kamijo discloses an inspection device comprising: a light source 12A that irradiates excitation light; a photodetector 17A that detects radiation light emitted from a detection target 3 excited by the excitation light [0051]; and a plate 15 that allows transmission of the excitation light to the target and emitted radiation light to the photodetector (Fig. 1). Kamijo does not explicitly teach a single light guide that guides the excitation light to the detection target and guides the radiation light to the photodetector. However, light guides were well known in the art and conventionally provided to direct light along a desired path while minimizing light loss. Kobayashi teaches the claimed light guide 4 comprising a block-shaped prism [0009]. In view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kamijo with the claimed light guide.
With regards to claims to claim 4, 5, 15, and 16, Kamijo discloses wherein the light source and the photodetector are disposed on one side of the light guide and a light-blocking region is present between the light source and photodetector. Kamijo does not explicitly teach wherein the light-blocking region is present or formed by a step between a portion of the light guide on a side of the light source and a portion of the light guide on a side of the photodetector. However, it is noted that such a modification was known and would have been obvious to further avoid crosstalk interference from light travelling through the light guide directly from the light source to the photodetector.
With regards to claims 6 and 17-20, Kamijo discloses an optical filter 16 between the light source and the light guide (Fig. 1).
With regards to claim 7, Kamijo discloses wherein the light source and the photodetector are disposed on a same board 13.
.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo in view of Kobayashi and Androsyuk (US 7271398 B2).
With regards to claim 3, the combination of Kamijo and Kobayashi does not teach the claimed light guide. However, Androsyuk teaches a bill validator comprising: a tubular light guide 6 that houses a light source 4 and includes an inner surface that is a reflective surface that reflects the excitation light and the radiation light (Fig. 1). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Kamijo and Kobayashi with the claimed light guide and further such that the photodetector is also housed by the light guide in order to provide a protective barrier for the light source and photodetector while effectively maximizing signal input. 



Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach a phosphorescence detection apparatus comprising: an intensity detector that controls the light source and the photodetector, and detects the intensity at least three times after stop of the irradiation with the excitation light while changing a detection time; and a phosphorescence determiner that determines whether or not the phosphorescence results from multiple types of phosphorescence having different decay time constants, based on the at least three intensities detected by the intensity detector and their detection times and/or a controller that controls the light source and the photodetector, the controller performs a first detection of the intensity at a first timing after stop of the irradiation with the excitation light, and performs subsequent detection of the intensity at a second timing subsequent to the first detection, and the second timing is a timing at which an absolute value of a difference in a ratio of the intensity detected in the first detection to the intensity detected in the subsequent detection is greater than or equal to a predetermined value, between at least two of the multiple types of phosphorescence to be recognized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884